Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 

Response to Amendment
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. With respect to the argument against claim 37, the applicant argues that Paddock in view of Hansson, does not teach an “additively manufacturing an orthopedic implant having one or more free surfaces that define at least one exterior side of the orthopedic implant not intended to contact bone and having one or more bone-contacting surfaces that define at least one of a top or a bottom of the orthopedic implant.” Examiner disagrees. With respect to Paddock, the invention disclosed is a vertebral implant that would be implanted in the spine of a patient.  As per the anatomy of the spine, it stands to reason that the top and bottom of the implant (disclosed in [0042] as parts 22 and 24 with teeth 26) would contact the bone of the user as it is the top and bottom of the implant that would interface with the other spinal discs within the spine.  From here, the side surfaces, which could be defined as free surfaces like the front facing portion in figure 1B, would not contact bone). While it is noted that Hansson is biodegradable, meaning that the side surface may contact a bone at some point, a mechanical . 
Additionally, it was stated that said combination of references do not teach that the disclosed eroding would occur on the bone-contacting surfaces but not one or more of the free surfaces. The attorney notes that, while said erosion is mentioned in Paddock and Hansson, a disclosure to eroding only a bone contacting surface and not what was defined as a free surface was not disclosed. The applicant also states that the erosion taught by Hansson, including the spark erosion in [0141], would affect all surfaces, including a free surface. Examiner disagrees.  With respect to spark erosion, this method of erosion is seen to act in one direction, as opposed to a method that would cause an erosion on every exposed surface.  As such, spark erosion could then cause an erosion on the bone contacting surface disclosed in [0006] of Paddock while leaving the surface 60 in figure 1A of Paddock untouched by said erosion method. It is unclear how spark erosion would cause an erosion of all the surfaces based off of the presented argument. As such, this argument is not seen as being convincing with the detail provided here.   Also, while it was mentioned that the opening 60 Is meant to promote a fusion (in the last paragraph on labeled page 10), thus surface is not depicted as having a roughness like surfaces 20 and 26 in the same figure, meaning that there is nothing to suggest that this surface has been eroded as erosion is not a requirement for a bone fusion. 
With respect to the arguments of claim 43 over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026) and claim 56 with over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026) in further view of Jones (US Pub No.: 2011/0014081), the applicant has recited that the manufacturing is a vertically additive manufacturing. In response to Applicant’s amendment Examiner has added reference Crump (US Pub No.: 2014/0048981).
With respect to independent claim 49 (and the arguments laid out upon labeled page 14 of the applicant’s arguments), the claim has been amended to state that “the micro-scale . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37-42, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026).
Regarding claim 37, Paddock would disclose an orthopedic implant (the background of Paddock in [0002]-[0005] disclose a spinal implant) having osteoinducting bone-contacting surfaces (disclosed in [0006], a top and bottom bone-contacting surface), produced according to a process comprising: additively manufacturing an orthopedic implant (additive manufacturing is disclosed in [0042]) that define at least one exterior side of the orthopedic implant not intended to contact bone (as Paddock is teaching a spinal implant, it is implied that the top and bottom exterior sides would contact bone while the sides, being the front facing portion in figure 1B, would not contact bone) and having one or more free surfaces (a free surface is assumed to be a surface not bioactive or contacting a bone. As such, surface 60 in figure 1A is a free surface. Additionally, the front facing portion of figure 1B is taken to be a free surface as it does not contact bone when implanted in the body) and having one or more bone-contacting surfaces that define at least one of a top or a bottom of the orthopedic implant (being the top and bottom portions of Paddock, which would be the top and bottom of figure 1B) adapted to be placed in contact with bone (a top and bottom bone contacting surface is disclosed in [0042] as parts 22 and 24 with teeth 26).
However, Paddock does not disclose a mechanically, chemically, or mechanically and chemically eroding the one or more bone-contacting surfaces, but not the one or more free surfaces, to impart an osteoinducting roughness comprising micro-scale structures and nano-scale structures onto the one or more bone- contacting surfaces.
Instead, Hansson teaches a spark erosion for creating a micro roughness with a spark erosion as well as via other means (like electrochemical treatment and etching) in [0147] that would create a micro structure on a bone contacting surface (the device in Hansson is a bone implant in the abstract). 
It would have been as obvious to one of skill in the art before the effective filing date to incorporate the erosion method of Hansson into the device of Paddock as the erosion method disclosed in [0144] would create a “nano- and/or micro-roughness” in a bone implant device. This would have been obvious as the nano and micro roughness, as disclosed earlier in [0012], would “give a larger contact and attachment area between the implant and the bone tissue” (as per [0095] of Hansson) and “provides better mechanical retention and strength between implant and bone” (also in [0095] of Hansson) These effects are beneficial to the bone contacting surfaces of Paddock as these surfaces contact the bone and require a degree of bone ingrowth to properly function. Therefore, using an erosion method like the ones disclosed in [0144] would have been an obvious way to improve the device of Paddock.  
Furthermore, regarding claim 37, the claimed phrase “produced according to a process comprising: additively manufacturing an orthopedic implant” is being treated as a product-by-process limitation and  a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Paddock is silent as to the process used to create the orthopedic implant, it appears that the orthopedic implant of Paddock would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are bone contacting orthopedic implants with an osteoinducting roughness with a free surface.
Regarding claim 38, Paddock in view of Hansson teaches the orthopedic implant according to claim 37, wherein Paddock teaches the additively manufacturing of the orthopedic implant imparts a macro-scale roughness on the one or more free surfaces, the one or more bone-contacting surfaces, or the one or more free surfaces and the one or more bone contacting-surfaces (Paddock has macro-scale structures that impart a roughness to the bone contacting surface, defined above and in [0042] to create struts and teeth).
Regarding claim 39, Paddock in view of Hansson teaches the orthopedic implant according to claim 38, wherein Paddock teaches the macro-scale roughness is produced on the bone-contacting surfaces and inhibits movement of the orthopedic implant when the bone-contacting surfaces are placed in contact with bone (Paddock teaches an additive manufacturing to create struts, geometric openings, and teeth in [0042] that would promote bone growth therein. This would inhibit the movement of the implant of Paddock.  Additionally, the teeth 26 (also in [0042]) also to prevent movement).
Regarding claim 40, Paddock does not disclose an instance wherein the macro-scale roughness overlaps with the micro-scale roughness and nano-scale roughness.  Instead, Hanssen teaches that the macro-scale roughness overlaps with the micro-scale structures and the nano-scale structures on the one or more bone-contacting surfaces (the device of Hanson would have micro- and nano-scale structures in [0094] that would be combined with macro-scale structures of Paddock, being the teeth 26, struts 28, and geometric openings 30.  The nano- and micro-scale structures of Hanson would overlap with Paddock in the combination of Paddock and Hanson). It would have been obvious to a person of ordinary skill in the art at the time of the invention to make the above described modification as the inclusion of the micro-scale and nano-scale roughness of Hanssen would “give a larger contact and attachment area between the implant and the bone tissue” and “provides better mechanical retention and strength between implant and bone” as disclosed in [0012] of Hanssen. 
Regarding claim 42, Paddock in view of Hansson teaches the orthopedic implant according to claim 37, wherein Paddock discloses the one or more bone-contacting surfaces, when placed in contact with bone, significantly enhance one or more of (a) osteoinduction relative to osteoinduction from a comparative bone-contacting surface that does not have an osteoinducting roughness (the teeth of Paddock, being parts 26 and 62 in [0047] does have an osteoinducting roughness that facilitate bone ingrowth.  As such, the osteoinducting roughness of Paddock facilitates osteoinduction more when compared to a surface without said roughness), (b) osteogenesis relative to osteogenesis from a comparative bone-contacting surface that does not have an osteoinducting roughness (the roughness of the surfaces of Paddock promote a growth and formation of bone as per [0042]. As such, it is assumed that this roughness would promote a bone growth better than a surface without said roughness) (c) a level of expression of alkaline phosphatase by mesenchymal stem cells relative to the level of expression of alkaline phosphatase by mesenchymal stem cells from a comparative bone-contacting surface that does not have an osteoinducting roughness, (d) a level of expression of osterix by preosteoblasts relative to the level of expression of osterix by preosteoblasts from a comparative bone-contacting surface that does not have an osteoinducting roughness, (e) a level of expression of osteocalcin by osteoblasts relative to the level of expression of osteocalcin by osteoblasts from a comparative bone-contacting surface that does not have an osteoinducting roughness when placed in contact with bone.
Regarding claim 45, Paddock in view of Hansson teach the orthopedic implant according to claim 37, wherein Paddock teaches additively manufacturing the implant comprises additively manufacturing the implant with a laser-based additive manufacturing technology (Paddock discloses selective laser melting and selective laser sintering in [0042] to manufacture the device therein).
Regarding claim 46, Paddock in view of Hansson teach the orthopedic implant according to claim 37, wherein Paddock teaches the osteoinducting roughness is in a pattern that is oriented opposite to a biologic force to be applied to the implant upon implantation (the teeth 26 and 62 are disclosed to dig into the vertebral bodies of the patient in [0047]. This is a means to prevent movement of the implant of Paddock due to natural biological forces.  As such, the teeth are a means to oppose biologic forces).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026) and Crump (US Pub No.: 2014/0048981).
Regarding claim 43, Paddock in view of Hansson teach the orthopedic implant according to claim 37, wherein Paddock teaches that the implant is vertically additively manufactured (Paddock discloses additive manufacturing in [0042]. One of skill in the art would have found it obvious to vertically manufacture the device as it is still possible to manufacture the device of Paddock from the bone contacting surface upward) such that the one or more bone-contacting surfaces are formed by edges of one or more additively laid layers forming the orthopedic implant (the methods of additive manufacturing in [0042], like a 3D printing, would involve layers of material being laid on top of each other to form a structure). Manufacturing of the implant of Paddock in view of Hansson vertically would also be a matter of design choice.
However, it is noted that Paddock in view of Hansson does not explicitly teach an instance wherein the additive manufacturing is a vertical additive manufacturing.  However, Crump (US Pub No.: 2014/0048981) does teach an instance of vertical additive manufacturing in [0152]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vertical additive manufacturing of Crump into the combination of Paddock, Hansson, and Jones for the purpose of providing a system to manufacture the device of said combination, as detailed in [0051]-[0052] of Crump.  
Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026) in further view of Troxel (US Pub No.: 2017/0173225).
Regarding claim 41, Paddock does not disclose a sequentially mechanically and chemically eroding of the bone contacting surfaces.  However, Hanssen does teach that the process comprises sequentially mechanically and chemically eroding the one or more bone-contacting surfaces (a mechanical etching and an electrochemical treatment for forming a roughness is disclosed in [0144] of Hanssen. It stands to reason that a combination of these methods can take place as they both would produce a roughness for an bone implant), but not the one or more free surfaces, to impart an osteoinducting roughness comprising micro-scale structures and nano-scale structures onto the one or more bone-contacting surfaces (as the creation of micro-scale and nano-scale structures is a teaching of Hansson that being incorporated into Paddock, it stands to reason that the erosion process can be implemented on the bone contacting surface of Paddock while ignoring the free surfaces. The creation of micro-scale and nano-scale roughnesses are in [0144]). It would be obvious to a person of ordinary skill in the art at the time of the invention to make the above described modification as this would impart the micro-scale and nano-scale roughness of Hanssen that would “give a larger contact and attachment area between the implant and the bone tissue” and “provides better mechanical retention and strength between implant and bone” as disclosed in [0012] of Hanssen.
However, Paddock in view of Hansson also does not teach an instance wherein mechanically eroding comprises abrasive blasting with particles comprising aluminum oxide, glass beads, pumice, silicone carbide, ceramic, walnut, or sodium bicarbonate. Instead, Troxel does disclose a mechanical erosion that comprises abrasive blasting with particles comprising aluminum oxide, glass beads, pumice, silicone carbide, ceramic, walnut, or sodium bicarbonate (in [0060] of Troxel discloses a mechanical erosion via a glass bead blasting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of mechanical eroding as presented in Troxel into the devices of Paddock in view of Hansson for the purpose of further defining the process of Hansson with respect to the mechanical erosion that is used to create a micro-scale and nano-scale roughness therein. 
Furthermore, regarding claim 41, the claimed phrase “mechanically eroding comprises abrasive blasting with particles comprising aluminum oxide, glass beads, pumice, silicone carbide, ceramic, walnut, or sodium bicarbonate” is being treated as a product-by-process limitation and  a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Paddock is silent as to the process used to create the orthopedic implant, it appears that the orthopedic implant of Paddock would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are bone contacting orthopedic implants with an osteoinducting roughness with a free surface.
Regarding claim 44, Paddock in view of Hansson teach the orthopedic implant according to claim 37.  However, neither Paddock nor Hansson teaches an instance wherein additively manufacturing the implant comprises additively manufacturing the implant with electron beam melting. Instead, Troxel does teach an orthopedic implant in [0001] that can be created via an electron beam melting in [0061].  It is argued that this method of manufacturing can be the type of additive manufacturing disclosed in [0044] of Paddock.
It would have been obvious to one of skill in the art before the effective filing date to use electron beam melting as disclosed in [0061] to create the orthopedic implant of Paddock as Paddock discloses that the framework of the device of Paddock can be manufactured by “selective laser melting (SLM), selective laser sintering (SLS) 3D printing, or any other additive process” in [0044]. Here, the electron beam melting of Troxel is seen as falling under the “other additive process” portion of Paddock.  Additionally, as Troxel does disclose an electron beam melting to manufacture an orthopedic implant, it is argued that the method disclosed in Troxel can be implemented in to Paddock with knowable results.  As such, it is obvious to one of skill in the art to incorporate the electron beam melting of Troxel to manufacture the device of Paddock. 
Claims 47 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026) in further view of Wen (US Pub No.: 2004/0167633).
Regarding claim 47, Paddock in view of Hansson teach the orthopedic implant according to claim 37. However, this combination does not teach instance wherein the process (of manufacture) further comprises hot isostatic pressing the orthopedic implant following additively manufacturing the implant. Instead, Wen does disclose hot isostatic pressing to apply a bioactive coating in [0060]. This would be applied after the additive manufacturing of the implant in Paddock and Hansson.
It would have been obvious to one of skill in the art before the effective filing date to incorporate the method of hot isostatic pressing presented in Wen into the device of Paddock and Hansson as the hot isostatic pressing of Wen would be used to apply a bioactive coating to the surface of the device of Wen.  This surface comprises of calcium phosphate materials, bioactive glass, biopolymers, growth factors, and other materials. This is beneficial for Paddock and Hansson as these bioactive coatings would promote “the attachment of soft tissue, the growth of bone, and/or the apposition of bone at the surface of the implant after implantation” as per [0060] of Wen. These effects are beneficial as facilitating bone growth and attachment is something that is required in the device of Paddock and Hansson for it to be effective as an orthopedic implant.  As such, it would have been obvious to incorporate the hot isostatic pressing of Wen into the device of Paddock and Hansson. 
Furthermore, regarding claim 47, the claimed phrase “hot isostatic pressing the orthopedic implant following additively manufacturing the implant” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Paddock in view of Hansson is silent as to the process used to create the orthopedic implant via a hot isostatic pressing, it appears that the orthopedic implant of Paddock in view of Hansson would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are bone contacting orthopedic implants with an osteoinducting roughness with a free surface..
Regarding claim 54, Paddock and Hansson teach the orthopedic implant according to claim 49. However, Paddock and Hansson do not teach an instance wherein the process further comprises hot isostatic pressing the orthopedic implant following additively manufacturing the implant. Instead, Wen does disclose hot isostatic pressing to apply a bioactive coating in [0060]. This would be applied after the additive manufacturing of the implant in Paddock and Hansson.
It would have been obvious to one of skill in the art before the effective filing date to incorporate the method of hot isostatic pressing presented in Wen into the device of Paddock and Hansson as the hot isostatic pressing of Wen would be used to apply a bioactive coating to the surface of the device of Wen.  This surface comprises of calcium phosphate materials, bioactive glass, biopolymers, growth factors, and other materials. This is beneficial for Paddock and Hansson as these bioactive coatings would promote “the attachment of soft tissue, the growth of bone, and/or the apposition of bone at the surface of the implant after implantation” as per [0060] of Wen. These effects are beneficial as facilitating bone growth and attachment is something that is required in the device of Paddock and Hansson for it to be effective as an orthopedic implant.  As such, it would have been obvious to incorporate the hot isostatic pressing of Wen into the device of Paddock and Hansson. 
Furthermore, regarding claim 54, the claimed phrase “hot isostatic pressing the orthopedic implant following additively manufacturing the implant” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Paddock in view of Hansson is silent as to the process used to create the orthopedic implant via hot isostatic pressing, it appears that the orthopedic implant of Paddock in view of Hansson would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are bone contacting orthopedic implants with an osteoinducting roughness with a free surface.
Claims 48 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026) in further view of Grohowski (US Pub No.: 2014/0195001).
Regarding claim 48, Paddock and Hansson teach the orthopedic implant according to claim 37. However, Paddock and Hansson do not teach an instance wherein the process further comprises stress-relieving the implant. Instead, Grohowski does disclose a reducing of a stress, as detailed in [0025] and [0047]. This means of stress reduction would occur during the molding of said implant in Grohowski.
It would have been obvious to one of skill in the art before the effective filing date to incorporate a stress reducing means like the one in Grohowski into the device of Paddock and Hansson as the reducing of “stress concentrators” as detailed in [0047] is something that is beneficial to the device of Paddock.  Said reduction of stress concentrators is performed by creating a specific texture and surface properties for the implant of Grohowski.  This is due to the fact that reducing stress concentrators would make the device more resilient under load.  This reducing of stress concentrators is done during the molding procedure of Grohowski (as per [0047]).  Incorporating the same method into the device of Paddock and Hansson then allows for a reduction of stress build up in the implant of Grohowski. As reduction of stress is beneficial in an orthopedic implant, it would have been obvious to incorporate the reduction of stress concentrators via engineering a specific texture like the one presented on Grohowski into the devices of Paddock and Hansson.
Regarding claim 55, Paddock and Hansson do teach the orthopedic implant according to claim 49, wherein the process further comprises stress-relieving the implant. Instead, Grohowski does disclose a reducing of a stress, as detailed in [0025] and [0047]. This means of stress reduction would occur during the molding of said implant in Grohowski.
It would have been obvious to one of skill in the art before the effective filing date to incorporate a stress reducing means like the one in Grohowski into the device of Paddock and Hansson as the reducing of “stress concentrators” as detailed in [0047] is something that is beneficial to the device of Paddock.  Said reduction of stress concentrators is performed by creating a specific texture and surface properties for the implant of Grohowski.  This is due to the fact that reducing stress concentrators would make the device more resilient under load.  This reducing of stress concentrators is done during the molding procedure of Grohowski (as per [0047]).  Incorporating the same method into the device of Paddock and Hansson then allows for a reduction of stress build up in the implant of Grohowski. As reduction of stress is beneficial in an orthopedic implant, it would have been obvious to incorporate the reduction of stress concentrators via engineering a specific texture like the one presented on Grohowski into the devices of Paddock and Hansson.
Claims 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026) in further view of McKay (US Pub No.: 2014/0195005)
Regarding claim 49, Paddock would disclose an orthopedic implant (a spinal implant is disclosed in the background section [0002]-0005]) having osteoinducting bone-contacting surfaces (disclosed in [0006]), produced according to a process comprising: additively manufacturing (disclosed in [0042]) an orthopedic implant having one or more free surfaces (a free surface is assumed to be a surface not bioactive or contacting a bone. As such, surface 60 in figure 1A is a free surface) and having one or more bone-contacting surfaces adapted to be placed in contact with bone (a top and bottom bone contacting surface is disclosed in [0042] as parts 22 and 24), wherein the additively manufacturing imparts a macro-scale roughness on the one or more bone- contacting surfaces to inhibit movement of the orthopedic implant when the bone-contacting surfaces are placed in contact with bone (the additive manufacturing would create a network of struts 28, geometric openings 30, and teeth 26 disclosed in [0042]. These surfaces would allow for bone growth therein which would then inhibit a movement) and wherein the micro-scale structures and the nano-scale structures are in a pattern that is oriented opposite to a biologic force to be applied to the implant upon implantation (the teeth 26 and 62 are disclosed to dig into the vertebral bodies of the patient in [0047]. This is a means to prevent movement of the implant of Paddock due to natural biological forces.  As such, the teeth are a means to oppose biologic forces). 
However, Paddock does not teach a mechanically, chemically, or mechanically and chemically eroding the one or more bone-contacting surfaces, but not the one or more free surfaces, to impart an osteoinducting roughness comprising micro-scale structures and nano-scale structures onto the one or more bone- contacting surfaces, wherein the macro-scale roughness overlaps with the micro-scale structures and the nano-scale structures on the one or more bone-contacting surfaces. As the erosion to create the nano and micro scale structures would occur on the bone-contacting surfaces of Paddock, it is then assumed that the combination of Paddock and Hanson would have the macro-scale structures of Paddock overlap with the micro- and nano-scale structures of Hanson. 
Instead, Hansson teaches a spark erosion for creating a micro roughness with a spark erosion as well as via other means (like electrochemical treatment and etching) in [0147] that would create a micro structure on a bone contacting surface (the device in Hansson is a bone implant in the abstract). 
It would have been as obvious to one of skill in the art before the effective filing date to incorporate the erosion method of Hansson into the device of Paddock as the erosion method disclosed in [0144] would create a “nano- and/or micro-roughness” in a bone implant device. This would have been obvious as the nano and micro roughness, as disclosed earlier in [0012], would “give a larger contact and attachment area between the implant and the bone tissue” and “provides better mechanical retention and strength between implant and bone.” These effects are beneficial to the bone contacting surfaces of Paddock as these surfaces contact the bone and require a degree of bone ingrowth to properly function. Therefore, using an erosion method like the ones disclosed in [0144] would have been an obvious way to improve the device of Paddock.  
Furthermore, regarding claim 49, the claimed phrase “produced according to a process comprising: additively manufacturing” is being treated as a product-by-process limitation and  a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Paddock is silent as to the process used to create the orthopedic implant, it appears that the orthopedic implant of Paddock would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are bone contacting orthopedic implants with an osteoinducting roughness with a free surface.
From here, neither Paddock nor Hansson teach a masking of at least one of the one or more free surfaces and that an erosion would not affect the masked free surface. Instead, Mckay does teach a masking of at least one or more free surfaces (in [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the masking of Mckay into the devices of Paddock and Hansson for the purpose allowing a selective demineralizing of unmasked portions (as allowed for by the mask of McKay in [0076]) of the device Paddock in view of Hansson in order to create the osteoinducing roughness of Paddock while keeping the surface part 60 in figure 1A of Paddock to not have a visible roughness. 
Furthermore, regarding claim 49, the claimed phrase “a masking of at least one of the one or more free surfaces” is being treated as a product-by-process limitation and product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Paddock is silent as to the process used to create the orthopedic implant, it appears that the orthopedic implant of Paddock would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are bone contacting orthopedic implants with an osteoinducting roughness with a free surface.
Regarding claim 50, Paddock would not teach a sequentially mechanically and chemically eroding the one or more bone contacting surfaces therein.  However, Hansen further teach the orthopedic implant according to claim 49, wherein Hanssen teaches the process comprises sequentially mechanically and chemically eroding the one or more bone-contacting surfaces (a mechanical etching and an electrochemical treatment for forming a roughness is disclosed in [0144] of Hanssen. It stands to reason that a combination of these methods can take place as they both would produce a roughness for an bone implant), but not the one or more free surfaces, to impart an osteoinducting roughness comprising micro-scale structures and nano-scale structures onto the one or more bone-contacting surfaces, wherein the macro-scale roughness overlaps with the micro-scale structures and the nano-scale structures on the one or more bone-contacting surfaces (as the creation of micro-scale and nano-scale structures is a teaching of Hansson that being incorporated into Paddock, it stands to reason that the erosion process can be implemented on the bone contacting surface of Paddock while ignoring the free surfaces. The creation of micro-scale and nano-scale roughnesses are in [0144]). It would be obvious to a person of ordinary skill in the art at the time of the invention to make the above described modification as this would impart the micro-scale and nano-scale roughness of Hanssen that would “give a larger contact and attachment area between the implant and the bone tissue” and “provides better mechanical retention and strength between implant and bone” as disclosed in [0012] of Hanssen.
From here, neither Paddock nor Hansson teach a masking of at least one of the one or more free surfaces and that an erosion would not affect the masked free surface. Instead, Meyenhofer does teach a masking of at least one or more free surfaces (in [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the masking of Meyenhofer into the devices of Paddock and Hansson for the purpose of allowing the erosion presented in Paddock in view of Hansson to not affect the free surfaces of Paddock.
Regarding claim 51, Paddock in view of Hansson and Meyenhofer teaches the orthopedic implant according to claim 49, wherein Paddock teaches that the one or more bone-contacting surfaces, when placed in contact with bone, significantly enhance one or more of (a) osteoinduction relative to osteoinduction from a comparative bone-contacting surface that does not have an osteoinducting roughness (the teeth of Paddock, being parts 26 and 62 in [0047] have an osteoinducting roughness that facilitate bone ingrowth.  As such, the osteoinducting roughness of Paddock would facilitate osteoinduction more when compared to a surface without said roughness), (b) osteogenesis relative to osteogenesis from a comparative bone-contacting surface that does not have an osteoinducting roughness (the roughness of the surfaces of Paddock would promote a growth and formation of bone as per [0042]. As such, it is assumed that this roughness would promote a bone growth better than a surface without said roughness), (c) a level of expression of alkaline phosphatase by mesenchymal stem cells relative to the level of expression of alkaline phosphatase by mesenchymal stem cells from a comparative bone-contacting surface that does not have an osteoinducting roughness, (d) a level of expression of osterix by preosteoblasts relative to the level of expression of osterix by preosteoblasts from a comparative bone-contacting surface that does not have an osteoinducting roughness, (e) a level of expression of osteocalcin by osteoblasts relative to the level of expression of osteocalcin by osteoblasts from a comparative bone-contacting surface that does not have an osteoinducting roughness when placed in contact with bone.
Regarding claim 52, Paddock in view of Hansson and Meyenhofer teach the orthopedic implant according to claim 49, wherein Paddock teaches additively manufacturing the implant comprises additively manufacturing the implant with a laser-based additive manufacturing technology (Paddock discloses selective laser melting and selective laser sintering in [0042] to manufacture the device therein).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026) in further view of Jones (US Pub No.: 2011/0014081) and Crump (US Pub No.: 2014/0048981).
Regarding claim 56, Paddock would disclose an orthopedic implant (a spinal implant is disclosed in the background section [0002]-0005]) having osteoinducting bone-contacting surfaces (disclosed in [0006]) and osteoinducting free surfaces a free surface is assumed to be a surface not bioactive or contacting a bone. As such, surface 60 in figure 1A is a free surface), produced according to a process comprising: vertically additively manufacturing an orthopedic implant (disclosed in [0042]) having one or more free surfaces (mentioned above as surface 60 in figure 1A) and having one or more bone-contacting surfaces adapted to be placed in contact with bone (a top and bottom bone contacting surface is disclosed in [0042] as parts 22 and 24 with teeth part 26) and wherein the one or more bone-contacting surfaces are formed by edges of one or more additively laid layers forming the orthopedic implant (the methods of additive manufacturing in [0042], like a 3D printing, would involve layers of material being laid on top of each other to form a structure). 
However, Paddock does not disclose a mechanically, chemically, or mechanically and chemically eroding the one or more bone-contacting surfaces and the one or more free surfaces, to impart an osteoinducting roughness comprising micro-scale structures and nano-scale structures onto the one or more bone- contacting surfaces and the one or more free surfaces.
Instead, Hansson teaches a spark erosion for creating a micro roughness with a spark erosion as well as via other means (like electrochemical treatment and etching) in [0147] that would create a micro structure on a bone contacting surface (the device in Hansson is a bone implant in the abstract). The erosion method of Hanson can be applied to both the bone contacting surfaces and free surfaces of Paddock
It would have been as obvious to one of skill in the art before the effective filing date to incorporate the erosion method of Hansson into the device of Paddock as the erosion method disclosed in [0144] would create a “nano- and/or micro-roughness” in a bone implant device. This would have been obvious as the nano and micro roughness, as disclosed earlier in [0012], would “give a larger contact and attachment area between the implant and the bone tissue” and “provides better mechanical retention and strength between implant and bone.” These effects are beneficial to the bone contacting surfaces of Paddock as these surfaces contact the bone and require a degree of bone ingrowth to properly function. Therefore, using an erosion method like the ones disclosed in [0144] would have been an obvious way to improve the device of Paddock.  
Additionally, Paddock in view of Hansson does not teach that, following additively manufacturing the orthopedic implant, hot isostatic pressing the orthopedic implant at a temperature and pressure sufficient to collapse inclusions present within the implant body. Instead, Jones does teach hot isostatic pressing the orthopedic implant at a template and pressure sufficient to collapse inclusions present within the body (as per [0108], a hot isostatic pressing is disclosed using high temperatures is disclosed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hot isostatic pressing as presented in Jones into the devices of Paddock in view of Hansson for the purpose of reducing the porosity of any metallic component and increasing the density of any ceramic component, which would improve the mechanical and microstructural properties of a porous construct as per [0108]. 
Furthermore, regarding claim 56, the claimed phrase “following additively manufacturing the orthopedic implant, hot isostatic pressing the orthopedic implant at a temperature and pressure sufficient to collapse inclusions present within the implant body” is being treated as a product-by-process limitation and product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Paddock in view of Hansson is silent as to the process used to create the orthopedic implant, it appears that the orthopedic implant of Paddock in view of Hansson would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are bone contacting orthopedic implants with an osteoinducting roughness with a free surface.
Lastly, Paddock, Hansson, and Jones does not teach an instance wherein the additive manufacturing is a vertical additive manufacturing.  However, Crump (US Pub No.: 2014/0048981) does teach an instance of vertical additive manufacturing in [0152]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vertical additive manufacturing of Crump into the combination of Paddock, Hansson, and Jones for the purpose of providing a system to manufacture the device of said combination, as detailed in [0051]-[0052] of Crump.  
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Paddock (US Pub No.: 2017/0182222) in view of Hansson (US Pub No.: 2011/0151026), Jones (US Pub No.: 2011/0014081) and Crump (US Pub No.: 2014/0048981) in further view of Ullrich (US Pub No.: 2012/0303127).
Regarding claim 57, Paddock in view of Hansson, Jones, and Crump would teach the orthopedic implant according to claim 56. However, said combination does not teach an instance wherein the implant body is substantially free of internal pores. Instead, Ullrich does disclose an implant body substantially free of internal pores (as per figure 1, the device of Ulrich is a vertebral implant with openings along the outer wall of the device. As the openings are along the outer wall, the pores are not taken to be internal pores). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure of Ullrich into the combination of Paddock, Hanssson, Jones, and Crump for the purpose of providing an alternative structure for a spinal implant with a roughened surface topography (being part 80 in figure 1, disclosed in [0043]) that would not have sharp teeth that may damage a bone structure (disclosed in [0043]). As the device of Paddock does appear to have teeth (like in figure 2A as part 26), the disclosure in [0043] of Ullrich indicates that the structure of Ullrich would prevent bone damage when compared to the structure of Paddock. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ullrich (US Pub No.: 2014/0277483) also teaches a masking of surfaces of in [0090].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774